     Case 1:20-cv-00480-JEJ-MCC Document 121 Filed 05/26/20 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BHARATKUMAR G. THAKKER,                       :            1:20-cv-480
et al.,                                       :
        Petitioners-Plaintiffs,               :
                                              :
                   v.                         :            Hon. John E. Jones III
                                              :
CLAIR DOLL, in his official capacity          :
as Warden of York County Prison,              :
et al.,                                       :
        Respondents-Defendants.               :


                        MEMORANDUM AND ORDER

                                   May 26, 2020

      We are in receipt of Respondents’ Motion for Issuance of an Order to Show

Cause and a Finding of Contempt, (“Motion for a Finding of Contempt”), (Doc.

116), and Petitioners’ Motion for Leave to Withdraw as Counsel for Plaintiffs

Henry Pratt and Jean Augustin, (“Motion to Withdraw”), (Doc. 119). It is clear to

the Court that Plaintiffs Pratt and Augustin are in violation of our Order dated

April 27, 2020, (Doc. 89), which directed them to self-report to Clinton County

Correctional Facility and York County Prison, respectively. As of the date of this

Order, Plaintiffs Pratt and Augustin have yet to do so.

      However, we believe that our potential finding of contempt, and the

subsequent issuance of an arrest warrant, are here unnecessary and superfluous. In

our previous Order, we abrogated our temporary release of Plaintiffs Pratt and
     Case 1:20-cv-00480-JEJ-MCC Document 121 Filed 05/26/20 Page 2 of 2




Augustin. (Doc. 89). As such, any prior commitment orders entered against

Plaintiffs Pratt and Augustin remain in full force. Thus, to the extent that Plaintiffs

have not self-reported, ICE may take whatever steps necessary to immediately

recommit them, including apprehending and arresting them as fugitives who are

unlawfully violating an order of detention.




                                                      s/John E. Jones III
                                                      John E. Jones III
                                                      United States District Judge
